ITEMID: 001-68153
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF BORDOVSKIY v. RUSSIA
IMPORTANCE: 3
CONCLUSION: No violation of Art. 5-1;No violation of Art. 5-2;No violation of Art. 5-4
TEXT: 8. The applicant was born in 1967 and lives in Gomel, Belarus.
9. In 1995 the applicant worked in a private asset management company.
10. In 1996 the General Prosecutor’s Office of Belarus (“the Belarusian GPO”) carried out a criminal investigation into the company’s business. The applicant was twice questioned in the course of the investigation.
11. In February 1997 the applicant quit his job and in July 1997 moved to St. Petersburg.
12. The Belarusian GPO considered the applicant’s departure as an attempt to abscond. For this reason, on 22 September 1997 the Belarusian GPO charged the applicant in his absence with large-scale fraud and embezzlement, and issued in his respect a detention order and an international search and arrest warrant.
13. On 9 July 1998 the Russian police arrested the applicant in St. Petersburg. According to the applicant, the policemen did not inform him of the reasons for his arrest and failed to produce any documents justifying it.
14. On 9 July 1998 the Russian National Bureau of Interpol sent an urgent wire to its Belarusian counterpart. The Russian Bureau requested conﬁrmation that the applicant was still wanted by the Belarusian authorities and inquired whether the Belarusian authorities planned to request his extradition.
15. On 11 July 1998 the Russian authorities interviewed the applicant. In the course of the interview, the applicant wrote explanations in which he provided certain details about the investigation in Belarus, his questionings and departure to Russia. The applicant noted that, until his arrest, he had not known that the Belarusian authorities had been searching for him.
16. On 13 July 1998 the applicant was placed in a temporary detention unit of the St. Petersburg Police Department.
17. On 16 July 1998 the Belarusian GPO sent to the General Prosecutor’s Ofﬁce of Russia (“the Russian GPO”) a formal request for the applicant’s extradition, pursuant to Article 56 of the CIS Convention on Legal Assistance in Civil, Family and Criminal Cases. On 4 August 1998 the Russian GPO received this request.
18. On 27 July 1998 the Belarusian National Bureau of Interpol replied to its Russian partner’s wire of 9 July 1998 and requested the applicant’s detention pending the extradition proceedings.
19. On 13 August 1998 a senior investigator of the Belarusian GPO interrogated the applicant for the ﬁrst time, having come for this purpose from Minsk. The investigator informed the applicant about the nature of the accusation against him but did not serve formal charges.
According to the applicant, it was not until then that he was for the ﬁrst time informed – albeit only orally – about the charges.
20. On 20 August (19 August, according to the Government) 1998, the applicant was transferred to Remand Centre IZ–47/4 in St. Petersburg.
21. According to the applicant, in August–November 1998 his lawyer lodged three applications for his release: on 18 August 1998 with the Dzerzhinskiy District Court of St. Petersburg, on 27 August 1998 with the Kalininskiy District Court of St. Petersburg, and on 2 November 1998 with the St. Petersburg City Court. These applications were made pursuant to Article 220-1 of the Code of Criminal Procedure which provided for the judicial review of detention on remand.
According to the Government, the applicant’s lawyer did not lodge these applications.
22. On 25 September 1998 the Russian GPO agreed to extradite the applicant.
23. On 5 October 1998 the St. Petersburg Prosecutor’s Office informed the applicant’s lawyer that, on 11 August 1998, the Russian GPO had ordered the applicant’s continued detention pending the extradition proceedings, pursuant to the request of the Belarusian authorities and because the applicant was not a Russian citizen.
24. On 25 October 1998 the applicant was re-located to Remand Centre no. 1 in Smolensk.
25. On 17 November (12 November, according to the Government) 1998 he was handed over to the Belarusian authorities.
26. On 24 November 2000 the Zheleznodorozhnyi District Court of Gomel convicted the applicant and sentenced him to three years’ suspended imprisonment with compulsory community work.
27. Russia and Belarus are members of the CIS. On 24 April 1992 the Ministries of Internal Affairs of the CIS signed an Agreement on Co-operation in the Sphere of Crime Control (“the Agreement on Crime Control”). Section 6 of that Agreement provides as follows:
“A Party shall, with regard to its internal legislation, assist another Party who requests:
(a) the arrest of a person who evades investigating authorities, trial or serving a sentence, or the detention of such a person if necessary;
(b) the extradition of a person for criminal prosecution or for serving a sentence.”
28. On 22 January 1993 the Independent States signed a Convention on Legal Assistance in Civil, Family and Criminal Cases (“the Convention on Legal Assistance”), which provided as follows:
“1. The Contracting Parties shall ... on each other’s requests extradite persons, who ﬁnd themselves in their territory, for criminal prosecution or serving a sentence.
2. Extradition for criminal prosecution shall extend to offences which are criminally punishable under the laws of the requesting and requested Contracting Parties, and which entail at least one year’s imprisonment or a heavier sentence.”
“1. A request for extradition (требование о выдаче) shall include the following information:
(a) the title of the requesting and requested authorities;
(b) the description of the factual circumstances of the offence, the text of the law of the requesting Contracting Party which criminalises the offence, and the punishment sanctioned by that law;
(c) the [name] of the person to be extradited, the year of his birth, citizenship, place of residence, and, if possible, the description of his appearance, his photograph, ﬁngerprints and other personal information;
(d) information concerning the damage caused by the offence.
2. A request for extradition for the purpose of criminal persecution shall be accompanied by a certiﬁed copy of a detention order....”
“1. The person whose extradition is sought may also be arrested before receipt of a request for extradition, if there is a related petition (ходатайство). The petition shall contain a reference to a detention order ... and shall indicate that a request for extradition will follow. A petition for arrest ... may be sent by post, wire, telex or fax.
2. The person may also be detained without the petition referred to in point 1 above if there are legal grounds to suspect that he has committed, in the territory of the other Contracting Party, an offence entailing extradition.
3. In case of [the person’s] arrest or detention before receipt of the request for extradition, the other Contracting Party shall be informed immediately.”
“1. The Contracting Parties shall ... search for the person before receipt of the request for extradition if there are reasons to believe that this person may be in the territory of the requested Contracting Party....
2. A request for the search ... shall contain ... a request for the person’s arrest and a promise to submit a request for his extradition.
3. A request for the search shall be accompanied by a certiﬁed copy of ... the detention order....
4. The requesting Contracting Party shall be immediately informed about the person’s arrest or about other results of the search.”
“1. A person arrested pursuant to Article 61 § 1 and Article 61-1 shall be released ... if no request for extradition is received by the requested Contracting Party within 40 days of the arrest.
2. A person arrested pursuant to Article 61 § 2 shall be released if no petition issued pursuant to Article 61 § 1 arrives within the time established by the law concerning arrest.”
“The requested Contracting Party shall inform the requesting Contracting Party about the place and time of the hand-over. If the requesting Contracting Party does not take the person to be extradited within 15 days after the ﬁxed date for handing over, the person shall be released.”
29. Pursuant to Article 220-1 of the Code of Criminal Procedure of 1960 (“the CCrP”), in force at the material time, a remand prisoner could apply for a judicial review of his pre-trial detention.
30. Article 91 § 4 of the Criminal Code of Belarus 1960, in force at the material time, provided that appropriation or embezzlement of third parties’ property of which the defendant had custody, or appropriation of the property by abuse of office, committed on several occasions, in concert with others and on a large scale, was punishable by 8 to 15 years’ imprisonment, the conﬁscation of property and a prohibition on holding certain offices or on taking up certain activities for a period of 3 to 5 years.
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
5-2
5-4
